Citation Nr: 1800951	
Decision Date: 01/08/18    Archive Date: 01/19/18

DOCKET NO.  11-08 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus type II (diabetes), including as secondary to myofascial lumbar syndrome with spondylolisthesis, bilateral hallux valgus, hypertension and/or sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.T.Stallings, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1989 to November 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board remanded the claim in May 2014 and September 2016 for additional development. That development has been completed and jurisdiction has returned to the Board. 


FINDING OF FACT

Diabetes mellitus, type II, was not present during the Veteran's active service or manifest to a compensable degree within one year of service separation, and the record contains no indication that the Veteran's post-service diabetes mellitus, type II, is causally related to his active service or caused or aggravated by a service-connected disability or disabilities.


CONCLUSION OF LAW

Diabetes mellitus, type II, was not incurred in active service and may not be presumed to have been incurred in active service and is not secondary to a service-connected disability or disabilities. 38 U.S.C. §§ 1101, 1110, 1112, 1131, 5107 (2012); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, which is the "nexus" requirement. See Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence. In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). See Layno v. Brown, 6 Vet. App. 465, 469 (1994). In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence. 38 U.S.C. § 7104(a) (2012). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II. Service Connection-Direct Basis 

Following a review of the evidence of record, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to service connection for diabetes. The reasons for this determination are explained below.

The Veteran has a current diagnosis of diabetes, which was diagnosed in November 2009. As noted by VA examinations in June 2014 and March 2017, the Veteran did not have a diagnosis or symptomology causing diabetes while in service. First, the Board notes that the Veteran was not diagnosed with diabetes until 2009, which is over 10 years after service. This evidence tends to establish that the Veteran's disability did not have its onset in service. The passage of many years between service separation and medical documentation of a disability tends to weigh against a finding that a disease or injury had its onset in service. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

Additionally, there is no competent evidence attributing the Veteran's diabetes to service. The Veteran specifically indicates an August 1998 in-service health assessment that he asserts that if it were done correctly, it would have led to additional testing and potential diagnosis of diabetes while in service based on symptoms he was experiencing. However, nothing was noted by the doctor who gave the assessment in regard to any diabetes diagnosis or symptoms .The Veteran was actually provided several in-service assessments and examinations throughout his military career and none of them showed a diagnosis of diabetes or pre-diabetic symptoms. In fact, the March 2017 VA examiner stated that after reviewing the Veteran's records, the Veteran's blood glucose readings during service were all within normal range. 

The Veteran himself is not competent to establish the etiology of a complex disease process and therefore his statements that he believes his diabetes is related to service are insufficient to establish a nexus. Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). The Board also notes a lack of credibility with the Veteran's statements, as the evidence shows he knew during service that he had a family history of diabetes, but denies it several times in service including in January 1990 and August 1993, and this was later determined to be a primary factor in the Veteran's development of diabetes. Therefore, there is a lack of competent and credible evidence of a nexus between the post-service diagnosis of diabetes and service.

"It is the veteran's 'general evidentiary burden' to establish all elements of his claim." Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009). VA "is required to reject a disability claim if the claimant fails to put forth sufficient evidence showing that he suffered an injury or incurred a disease during service." Holton v. Shinseki, 557 F.3d 1362, 1370 (Fed. Cir. 2009). The Board also notes that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter. Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991). The most probative and credible evidence establishes that the Veteran's diabetes is not related to his military service. 

Because the preponderance of the evidence is against granting the claim for service connection for diabetes on a direct basis, the claim must be denied. 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II. Service Connection-Chronic Diseases 

The Veteran's claim cannot be granted service connection as a chronic disease as well. 

Service connection may be presumed for certain chronic diseases which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service. That presumption is rebuttable by probative evidence to the contrary. 38 U.S.C. §§ 1101, 1112, 1113, 1137(2012); 38 C.F.R. 3.307 (2017).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim. 38 C.F.R. § 3.303(b) (2017). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent. If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology. Continuity of symptomatology applies only to those conditions explicitly recognized as chronic. 38 C.F.R. § 3.309(a) (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Diabetes is considered a chronic disability under 38 C.F.R. 3.307. However, there is no evidence that the Veteran's diabetes was diagnosed in service or within one year of service. The Veteran in several of his statements in support of his claim indicates that he had "risk factors" while in service that should have be noted to eventually lead to a diagnosis of diabetes such as his rising glucose levels, frequent urination, weight gain, and family history. Again, he specifically points to an August 1998 in-service assessment that indicated all of these factors. The Board finds these to be no more than factors that state plausibility and not causation. Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (holding that evidence favorable to a veteran's claim that does little more than suggest a possibility that the illnesses might have been caused by service radiation exposure is insufficient to establish service connection). This finding by the Board is supported by the Veteran's March 2017 VA opinion that states that the presence of risk factors during service do not constitute a diagnosis. The Board notes that the Veteran was given at least three VA examinations, and none of the examiners concluded that the Veteran's diabetes had its onset during service or within one year of service. More so, as the evidence the Veteran contends are indicative of diabetes symptoms are no more than plausible risk factors, there is also no continuous symptomology within the Veteran's record. Therefore, the Board finds that the preponderance of the evidence weighs against the Veteran's claim being granted service-connection as a chronic disability. 

II. Service Connection-Secondary Basis

Service connection is also warranted for a disability, which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(b).

Here the main contention of the Veteran's claim for service-connection for his diabetes is on a secondary basis to his already service-connected disabilities. The Veteran contends that his service-connected hypertension, myofascial lumbar syndrome with spondylolisthesis, bilateral hallux valgus and sleep apnea have a causal relationship with his now diagnosed diabetes. However, according to the evidence of record, the Veteran's diabetes disability was not caused or aggravated beyond natural progression by any of these disabilities. 

In regard to the myofascial lumbar syndrome and bilateral hallux valgus, the Veteran claims that these disabilities that affect his back and feet respectively, prevented him from exercising while in service and post service causing his weight gain and therefore lead to him developing diabetes. While the Veteran does have several documented exercise profiles while in service that span from January 1995 through about March 1996, these profiles limited only the type of workouts the Veteran could do, they did not prevent him from exercising altogether. In fact, the Veteran's March 2017 VA opinion pinpointed how the Veteran's service records indicate that he was exercising during this time. As noted in the November 2014 VA medical opinion, the Veteran's musculoskeletal conditions did not cause diabetes or prevent him from exercising. The examiner notes that the Veteran's morbid obesity is likely the cause of his condition. The Veteran's obesity had also been noted in his June 2010 VA examination as well in prior medical records during and since service. 

In regard to the hypertension, the VA medical opinion provided in May 2010 and further clarified in June 2010 was that the Veteran's service-connected hypertension was not medically connected to his diagnosed diabetes. In addition to mentioning the same obesity issues and lack of exercise and diet that was later emphasized in the November 2014 opinion, the VA examiner also discussed that the conditions are two completely different types of diseases. The examiner states that despite what may be on the internet, referencing the medical articles submitted by the Veteran, there is no medical link between the two diseases as diabetes is an endocrine disease and hypertension is not. The examiner also points out that the Veteran has a family history of diabetes. 

And finally, in reference to the Veteran's most recent claim that his sleep apnea has a causal relationship with his diabetes, the Veteran's claim cannot be granted on this basis as well. According to his March 2017 VA opinion, the examiner acknowledged the medical reference articles submitted by the Veteran that show an association between sleep apnea and diabetes. However, the examiner states that per UpToDate, whether the association is causative or not is not known and any causal link loses significance when accounting for obesity. The examiner goes on to state it is therefore implied that obesity is the common link between the two disabilities, neither is the established cause of the other. 

Giving all due consideration to the Veteran, the June 2017 VA opinion also considered whether the combination of these disabilities caused or aggravate the Veteran's diabetes and the examiner again stated that although the cause is multifactorial, the Veteran's obesity and family history are the primary contributors to his diabetes. The VA examiners have noted that the medical and online research that the Veteran has submitted does draw associations between his diabetes and some of his service-connected disabilities however, these articles are not particularly framed to the Veteran's record and claim and therefore carry less weight than the VA examinations of record specifically for the Veteran's case in the deciding of this claim. 

Therefore, the Board finds that the preponderance of the evidence weighs against the Veteran's diabetes being secondary individually or collectively to his service-connected hypertension, myofascial lumbar syndrome with spondylolisthesis, bilateral hallux valgus and sleep apnea.

In conclusion, the most probative evidence of record weighs against the Veteran's claim of service connection for diabetes mellitus. As the preponderance of the evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim for service connection for diabetes mellitus is denied. 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).


ORDER

Entitlement to service connection for diabetes mellitus type II, including secondary to myofascial lumbar syndrome with spondylolisthesis, bilateral hallux valgus, hypertension and/or sleep apnea, is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


